Order, Supreme Court, New York County (Louis Crespo, Special Referee), entered on or about January 27, 2005, which determined that plaintiff attorney is not entitled to a referral fee from defendant attorney, unanimously affirmed, without costs.
No basis exists to disturb the Special Referee’s findings, based largely on credibility, that plaintiff and his putative client never had an oral retainer agreement and that defendant would not have agreed to the referral fee that plaintiff seeks to recover had plaintiff not falsely represented that he had such oral *282retainer agreement (see RC 27th Ave. Realty Corp. v New York City Hous. Auth., 305 AD2d 135 [2003]). We have considered plaintiffs other contentions and find them unavailing. Concur— Buckley, P.J., Andrias, Williams, Gonzalez and Malone, JJ.